DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-6, and 8-21 have been examined and rejected. This Office action is responsive to the amendment filed on 04/12/2021, which has been entered in the above identified application.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8, 11-16, and 18-19, 21 are rejected under AIA  35 U.S.C §103 as being unpatentable over ALI et al. (US 20140129932 A1, hereinafter ALI) in view of Cho et al. (US 20180075110, hereinafter Cho) in view of ALCOTT et al. (US 20150186985 A1, hereinafter ALCOTT) and in view of Kroupa et al. (US 20140372943 A1, hereinafter Kroupa).


claims 1, 12, and 18-19, ALI teaches a method for displaying information of a data item (paragraph [0001], a computer implemented method, system and computer program product features "Info Dial UI,"; Fig. 1E, product information 34 is displayed near the product 10), comprising: 
determining a user operation associated with a target data item on a data item display page (Fig. 1B, paragraph [0012], when the user taps on the image (10) on the screen display (1) and then holds his or her finger down, the semi-transparent dial arc (20) will appear and that action further animates a first circle (16) and a second circle (18), both of which expand outwardly from a solid white dot (14); the item image (10) is the target data item displayed); and 
obtaining item information of the target data item from at least one data source when an instruction satisfying a preset trigger condition (paragraph [0013], as shown in FIG. 1D, and as the user's finger tactilely slides the white dot (14) downwardly along the arc (20), the first portion (32) of an information (or "info") box (30) appears on the visual display (1). The first info box portion (32) shows, for example, the product's name by brand, model, etc. Continuing; the user's finger tactilely slides the white dot (14) downwardly along the arc (20) is the instruction satisfying a preset trigger condition; the first info box portion (32) is the obtained item information); 
determining user specified information of the target data item based on information associated with target data item by combining one or more items from the obtained item information (paragraph [0013], FIG. 1D, Fig. 1E, Fig. 1F; the user's finger tactilely slides the white dot (14) downwardly along the arc (20) is the instruction satisfying a preset trigger condition; the first info box portion (32) is the obtained item information; FIG. 1E illustrates the screen display (1) where the user's finger is used to further slide the white dot (14) downwardly along the arc (20) such that a second portion (34) of the info box (30) appears; FIG. 1F shows that, as the user's finger slides the solid white dot (14) still further downwardly along the arc (20), a third portion (36) of the info box (30) appears; different information box 32, 34, 36 includes the user specified information; the product's name by brand, model, etc are combined one or more data items; the displayed product information is determined based on the gesture moving along the arc); 
obtaining at least one guidance information of the target data item, the at least one guidance information providing ratings of the target data item by other users (Fig. 1F, paragraph [0013], That third info box portion (36) shows, for example, social interaction capabilities that are available to the user; the third portion includes a “five-star” user rating which is the guidance information);
generating an information interface including the user specified information and the at least one guidance information (Fig. 1F, paragraph [0013], the second portion 34 contains a product description;  the third portion includes a “five-star” user rating);
displaying the information interface on the data item display page (Fig. 1F, paragraph [0013], the information box (30) is displayed over the item catalog page).
ALI does not teach:
	pre-customizing user specified information associated with a plurality of data items;


receiving a user interaction on a link in the user specified information; 
jumping to a target page corresponding to the link in the user specified information; and 
closing the information interface upon detecting a return from the target page.
Cho teaches:
	pre-customizing user specified information associated with a plurality of data items (Fig. 7, snippet information for multiple products 721, 722, and 723 are displayed; paragraph [0053], Method 400 can further comprise an activity 425 of selecting a snippet of the plurality of snippets relating to at least one user attribute category of the plurality of user attribute categories that corresponds to a user attribute category determined for the user, wherein the first snippet is personalized to the user. For example, snippet selection module 574 (FIG. 5) of user attribute system 370 (FIG. 5) can be configured to select a snippet relating to the same user attribute category determined for the user for display with the product; the snippet is the pre-customized user specified information);
determining user specified information of the data item based on the pre- customized user specified information associated with the target data item (Fig. 7, paragraph [0058], a first snippet 711 of a user review for a first product 721 is displayed proximate the first product 712; paragraph [0053], selecting a snippet of the plurality of snippets can comprise selecting a snippet of the plurality of snippets for display proximate a product).
facilitate the display of only the snippet of the user review proximate or adjacent to a display of the product on the device (Cho paragraph [0058]).
ALI/Cho does not teach:
receiving a user interaction on a link in the user specified information; 
jumping to a target page corresponding to the link in the user specified information; and 
closing the information interface upon detecting a return from the target page.
ALCOTT teaches:
receiving a user interaction on a link in the user specified information; and jumping to a target page corresponding to the link in the user specified information (Fig. 4, paragraph [0046], When one of the product images is selected, an overlay image 50 (seen in FIG. 4) is displayed over at least a part of the selected product image with the selected product image remaining displayed in the background.  With reference to FIG. 4, the overlay image 50 can display various information on the selected product; 50 is the user specified information page; a link 58 that directs to another web page, such as the main website of the retailer, to permit viewing of further details of that product including ordering/purchasing options from the retailer selling the product; 58 is the link in the user specified information, and the main website of the retailer is the target page).
Since ALI/Cho teaches a method of displaying user specified information of a data item on the display interface,, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving a user interaction on a link in the user specified information; and jumping to a target page corresponding to the link in the user specified information, as taught by ALCOTT, as the prior arts are in the same application filed of obtaining online shopping product information, and ALCOTT further teaches a link included in the user specified information window. By incorporating ALCOTT into ALI/Cho would improve the integrity of ALI/Pathak’s system by allowing the online shopping system to permit viewing of further details of that product including ordering/purchasing options from the retailer selling the product (ALCOTT, paragraph [0046]).
ALI/Cho/ALCOTT does not teach:
receiving a user interaction in the user specified information; 
jumping to a target page corresponding to the user interaction in the user specified information; and 
closing the information interface upon detecting a return from the target page.
Kroupa teaches:
(Fig. 4e, paragraph [0046], FIG. 4e shows the user making a selection inside of the pop-up panel (e.g., using an appropriately placed tap) to navigate to the e-commerce service; the pop-up panel is the user specified information interface window); 
jumping to a target page corresponding to the user interaction in the user specified information (Fig. 4f, paragraph [0047], Continuing with the screen shot shown in FIG. 4e, in this example embodiment, the user is making a selection inside of the pop-up panel to navigate to the e-commerce service as shown in FIG. 4f; Fig. 4F is the target page that user navigate to by user interaction in the pop-up panel); and 
closing the information interface upon detecting a return from the target page (Fig. 4f, Fig. 4a, paragraph [0048], user may be able to navigate back to the magazine using other methods, such as pressing a back button, for example. Navigation back to the magazine may take the user back to a display similar to the screen shot shown in FIG. 4a (with the pop-up panel closed); user pressing on the back button is the detected return, then the pop-up panel which is the user specified information interface window is closed).
Since ALI/Cho/ALCOTT teaches a method of displaying user specified information of a data item on the display interface,, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving a user interaction on a link in the user specified information, and jumping to a target page corresponding to the link in the user specified information, and closing the information interface upon detecting a return from the target page, as taught by Pathak, as the prior arts are in the same application filed of obtaining online the user to return to the magazine (Kroupa, paragraph [0048]). 


As to dependent claim 21, the rejection of claim 1 is incorporated. Cho teaches the method of claim 1, wherein pre-customizing user specified information associated with a plurality of data items further includes determining the user specified information based at least in part on the user interest associated with a category of the data item (paragraph [0053], selecting a snippet of the plurality of snippets relating to at least one user attribute category of the plurality of user attribute categories that corresponds to a user attribute category determined for the user, wherein the first snippet is personalized to the user. For example, snippet selection module 574 (FIG. 5) of user attribute system 370 (FIG. 5) can be configured to select a snippet relating to the same user attribute category determined for the user for display with the product; the user attribute category indicates the user’s interest).

As to dependent claims 2 and 13, the rejection of claim 1 is incorporated. ALI teaches the method of claim 1, further comprising: 
executing a corresponding operation in response to another instruction generated based on an interaction with the information interface (paragraph [0013], FIG. 1D, Fig. 1E, Fig. 1F; FIG. 1E illustrates the screen display (1) where the user's finger is used to further slide the white dot (14) downwardly along the arc (20) such that a second portion (34) of the info box (30) appears; FIG. 1F shows that, as the user's finger slides the solid white dot (14) still further downwardly along the arc (20), a third portion (36) of the info box (30) appears; the user’s interest is shown by user sliding the white dot along the arc; and different information box 32, 34, 36 includes the user specified information; the product's name by brand, model, etc are combined one or more data items; the displayed product information is generated based on user operation along the arc; the user's finger used to further slide the white dot is another instruction).


As to dependent claim 3, the rejection of claim 2 is incorporated. ALI teaches the
method of claim 2, wherein the executing a corresponding operation comprises at least one of the following steps: 
switching the user specified information on the information interface in response to the instruction (paragraph [0013], FIG. 1D, Fig. 1E, Fig. 1F; FIG. 1E illustrates the screen display (1) where the user's finger is used to further slide the white dot (14) downwardly along the arc (20) such that a second portion (34) of the info box (30) appears; FIG. 1F shows that, as the user's finger slides the solid white dot (14) still further downwardly along the arc (20), a third portion (36) of the info box (30) appears; the user’s interest is shown by user sliding the white dot along the arc; and different information box 32, 34, 36 includes the user specified information; the product's name by brand, model, etc are combined one ore more data items; the displayed product information is generated based on user operation along the arc; the user's finger used to further slide the white dot is another instruction);
when a link on the information interface is triggered, jumping to a corresponding linked target page; and 
when a media key is triggered, playing a corresponding media information.


As to dependent claims 4 and 15, the rejection of claim 1 is incorporated. Cho teaches:
the obtaining the item information of the target data item from at least one data source, and the user specified information from at least one data source comprises: determining the category of the user information to be displayed according to a category of the target data item; and obtaining the item information from at least one corresponding data source based on the category of the user information (paragraph [0053], selecting a snippet of the plurality of snippets relating to at least one user attribute category of the plurality of user attribute categories that corresponds to a user attribute category determined for the user, wherein the first snippet is personalized to the user. For example, snippet selection module 574 (FIG. 5) of user attribute system 370 (FIG. 5) can be configured to select a snippet relating to the same user attribute category determined for the user for display with the product).

As to dependent claim 6, the rejection of claim 1 is incorporated. ALI teaches the
method of claim 1, the preset condition comprises:
(paragraph [0015], when the user initiates a touching of the screen display (2) at a point on the display (2), a portion of a circle (42) will begin to form and appear about the product image (40) shown on the screen display (2).  As the user continues to draw the circle (42) with his or her finger around the product (40), the circle (42) begins to fully envelope the image of the product (40)); and 
correspondingly, wherein the obtaining the item information of the target data item from at least one data source comprises: 
determining the information to be displayed in the information interface according to the control sliding trace (paragraph [0015], See FIGS. 2C and 2D.  This is continued to the point that the product image (40) is completely, or nearly completely, circled.  When that happens, a first icon (44) pops up on the screen display (2)); and 
obtaining the item information of the target data item according to the information from at least one data source (paragraph [0015], FIGS. 2E.  When that happens, a first icon (44) pops up on the screen display (2)).
ALI does not teach:
determining and obtaining a category of the information to be displayed in the information interface.
Cho teaches:
determining and obtaining a category of the information to be displayed in the information interface (paragraph [0053], selecting a snippet of the plurality of snippets relating to at least one user attribute category of the plurality of user attribute categories that corresponds to a user attribute category determined for the user, wherein the first snippet is personalized to the user. For example, snippet selection module 574 (FIG. 5) of user attribute system 370 (FIG. 5) can be configured to select a snippet relating to the same user attribute category determined for the user for display with the product).
Since ALI teaches a method of displaying user specified information of a data item on the display interface,, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining and obtaining a category of the information to be displayed in the information interface, as taught by Cho, as the prior arts are in the same application filed of displaying online shopping product information, and Cho further teaches customizing user specified product information for display. By incorporating Cho into Ali would improve the integrity of Ali’s system by allowing the online shopping system to facilitate the display of only the snippet of the user review proximate or adjacent to a display of the product on the device (Cho paragraph [0058]).


As to dependent claim 8, the rejection of claim 1 is incorporated. ALI teaches the method of claim 1, wherein the guidance information comprises at least one of the following: 
trial report information of the target data item; 
public evaluation report matched the target data item; 
particular consumers' evaluations matched the target data item (Fig. 1F, paragraph [0013], That third info box portion (36) shows, for example, social interaction capabilities that are available to the user; the third portion includes a “five-star” user rating which is the guidance information); or
obtained customized information of the data item.


As to dependent claim 11, the rejection of claim 1 is incorporated. ALI teaches the method of claim 1, wherein the information interface is displayed on top of the data item display page (Fig. 1F, paragraph [0013], the information box (30) is displayed over the item catalog page).


As to dependent claim 14, the rejection of claim 12 is incorporated. ALI teaches the apparatus of claim 12, wherein the interface generating unit is further configured to
provide at least one guidance information of the target data item in the information interface (Fig. 1F, paragraph [0013], That third info box portion (36) shows, for example, social interaction capabilities that are available to the user; the third portion includes a “five-star” user rating which is the guidance information).


As to dependent claim 16, the rejection of claim 12 is incorporated. Pathak teaches the apparatus of claim 12, wherein the information constructing unit is further configured to: 
combine the item information based on a corresponding category of the user specified information; and
(Fig. 7, table 46 listed different product attribute associated with different categories of products, paragraph [0041], Each product record 26 may include a product name 30, a product category 32, a product description 34, and a plurality of item attributes 36. The item attributes 36 may be associated with features and/or aspects of the corresponding products such as, for example, product color, size, brand, type, and the like; paragraph [0042], the item attribute table 44 may include one or more product categories 32 and a plurality of item attributes 36 associated with each product category 32; Fig. 5 displays combined product information based on category attributes associated with a laptop).


Claims 17, and 20 are rejected under AIA  35 U.S.C §103 as being unpatentable over ALI et al. (US 20140129932 A1, hereinafter ALI) in view of Cho et al. (US 20180075110, hereinafter Cho) in view of ALCOTT et al. (US 20150186985 A1, hereinafter ALCOTT) and in view of Kroupa et al. (US 20140372943 A1, hereinafter Kroupa) in view of Beaver et al. (US 20150006313 A1, hereinafter Beaver).

As to dependent claim 17, the rejection of claim 12 is incorporated. ALI/Cho/ALCOTT/Kroupa does not teach the apparatus of claim 12, wherein the interface generating unit is further configured to: 
place the user specified information to a corresponding display window of an information interface template; and 
generate the information interface based on the information interface template.

place the user specified information to a corresponding display window of an information interface template (Fig. 9, paragraph [0136], a customer may select the Men's Tank Top customization option represented by image 802 for the Style attribute.  In response, the example graphical interface of FIG. 9 may display; the Men's Tank Top is the specified information in the display window); and 
generate the information interface based on the information interface template (Fig. 9, paragraph [0136], product image 902 depicts a shirt customized with the Men's Tank Top style).
Since ALI/Cho/ALCOTT/Kroupa teaches a method of displaying user specified information of a data item on the display interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate place the user specified information to a corresponding display window of an information interface template; and generate the information interface based on the information interface template, as taught by BEAVER, as the prior arts are from the same application field of online shopping product information display, and BERVER further teaches the user interface for displaying product information. By incorporating BERVER into ALI/Cho/ALCOTT/Kroupa would expand the utility of ALI/Cho/ALCOTT/Kroupa’s system by allowing the online shopping system to update to depict a selected customization option (paragraph [0140]).


claim 20, the rejection of claim 19 is incorporated. ALI/Cho/ALCOTT/Kroupa does not teach the client terminal of claim 19, wherein the processing unit is further configured to: 
display at least one category of information guidance options of the target data item on the data item display page, the information guidance options are generated based on the user specified information of the target data item and a category of the user specified information; and 
	wherein the display unit is further configured to:
generate the information interface corresponding to an information guidance option.
BEAVER teaches:
the processing unit is further configured to: 
display at least one category of information guidance options of the target data item on the data item display page (paragraph [0136], in FIG. 8, a customer may select the Men's Tank Top customization option represented by image 802 for the Style attribute; different style of T-shirt options are information guidance options), the information guidance options are generated based on the user specified information of the target data item and a category of the user specified information (Fig. 9, paragraph [0136], a customer may select the Men's Tank Top customization option represented by image 802 for the Style attribute.  In response, the example graphical interface of FIG. 9 may display; the Men's Tank Top is the specified information in the display window); and 
	wherein the display unit is further configured to:
(Fig. 9, paragraph [0136], product image 902 depicts a shirt customized with the Men's Tank Top style).
Since ALI/Cho/ALCOTT/Kroupa teaches a method of displaying user specified information of a data item on the display interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by BEAVER, as the prior arts are from the same application field of online shopping product information display, and BERVER further teaches the user interface for displaying product information. By incorporating BERVER into ALI/Cho/ALCOTT/Kroupa would expand the utility of ALI/Cho/ALCOTT/Kroupa’s system by allowing the online shopping system to update to depict a selected customization option (paragraph [0140]).


Claim 5 is rejected under AIA  35 U.S.C §103 as being unpatentable over ALI et al. (US 20140129932 A1, hereinafter ALI) in view of Cho et al. (US 20180075110, hereinafter Cho) in view of ALCOTT et al. (US 20150186985 A1, hereinafter ALCOTT) and in view of Kroupa et al. (US 20140372943 A1, hereinafter Kroupa) in view of Araki et al. (US 20100011315 A1, hereinafter Araki) in view of Sato et al. (US 20050251760 A1, hereinafter Sato).

claim 5, the rejection of claim 1 is incorporated. ALI/Cho/ALCOTT/Kroupa does not teach the method of claim 1, wherein the preset trigger condition comprise at least one of the following
long press time on the target data item on the target item display page is greater than or equal to a preset threshold time; and 
triggering an information interface pop up button in the display window.
Araki teaches:
the preset trigger condition comprise at least one of the following:
long press on the target data item on the target item display page (paragraph [0209], the long-press operation refers to an operation of depressing the touch panel 112 for a relatively long period of time; when a long-press operation on a classification sign has been made on the classification-sign -display-bar display area 440, a page containing items corresponding to the classification sign is displayed in the content list display area 420; a classification sign is the target data item); and 
triggering an information interface pop up button in the display window.
Since ALI/Cho/ALCOTT/Kroupa teaches a method of displaying user specified information of a data item on the display interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the preset trigger condition comprise at least one of the following: long press on the target data item on the target item display page is greater than or equal to a preset threshold time, and triggering an information interface pop up button in the display window, as taught by Araki, as the prior arts are from the same application field of user interface display gesture operation, and Araki further teaches the user interface to change item scrolling in accordance with a long-press operation or a short-press operation on a classification sign in the classification-sign -display-bar display area (paragraph [0209]).
ALI/Cho/ALCOTT/Kroupa/Araki does not teach long press time is greater than or equal to a preset threshold time. 
	Sato teaches:
long press time is greater than or equal to a preset threshold time (paragraph [0102], "Long press" is used to display the context button onto the display block 7 when executing trick play operations such as "fast forward" and "rewind" of music by operating the reproduction control button to be described later.  The period of time for a long press operation is, but not exclusively, 0.5 to 1.0 second for example).
Since ALI/Cho/ALCOTT/Kroupa/Araki teaches a method of displaying user specified information of a data item on the display interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate long press time is greater than or equal to a preset threshold time, as taught by Sato, as the prior arts are from the same application field of user interface display gesture operation, and Sato further teaches long press threshold time. By incorporating Araki into ALI/Cho/ALCOTT/Kroupa/Araki would expand the utility of ALI/Cho/ALCOTT/Kroupa/Araki’s system by allowing the online shopping system to display the context button onto the display (paragraph [0102]).

Claim 9 is rejected under AIA  35 U.S.C §103 as being unpatentable Claim 5 is rejected under AIA  35 U.S.C §103 as being unpatentable over ALI et al. (US 20140129932 A1, hereinafter ALI) in view of Cho et al. (US 20180075110, hereinafter Cho) in view of ALCOTT et al. (US 20150186985 A1, hereinafter ALCOTT) and in view of Kroupa et al. (US 20140372943 A1, hereinafter Kroupa) in view of Beezer et al. (US 20060010396 A1, hereinafter Beezer).

As to dependent claim 9, the rejection of claim 1 is incorporated. ALI/Cho/ALCOTT/Kroupa does not teach the method of claim 1, further comprising one of the following: 
closing the information interface based on an instruction outside of the information interface; and 
when monitoring a return from a jump page of the information interface, returning to the data item display page and closing the information interface.
Beezer teaches:
closing the information interface based on an instruction outside of the information interface; and when monitoring a return from a jump page of the information interface, returning to the data item display page and closing the information interface (paragraph [0068], if a user wanted to start reading at the location of the next annotation, the user may close window 401 through activation of close option (here, for example, entitled "Done") 404 or by activating (tapping, clicking, etc.) outside of window 401 which is the instruction outside the information interface).
to close window 401 by activating (tapping, clicking, etc.) outside of window 401 (paragraph [0068]).

Claim 10 is rejected under AIA  35 U.S.C §103 as being unpatentable over ALI et al. (US 20140129932 A1, hereinafter ALI) in view of Cho et al. (US 20180075110, hereinafter Cho)  in view of ALCOTT et al. (US 20150186985 A1, hereinafter ALCOTT) and in view of Kroupa et al. (US 20140372943 A1, hereinafter Kroupa)  in view of Araki et al. (US 20100011315 A1, hereinafter Araki) in view of Sato et al. (US 20050251760 A1, hereinafter Sato) and in futher view of WU et al. (US 20140078082 A1, hereinafter WU).

As to dependent claim 10, the rejection of claim 5 is incorporated. ALI teaches the
method of claim 5, with long press in the target item display window (paragraph [0209], the long-press operation refers to an operation of depressing the touch panel 112 for a relatively long period of time; when a long-press operation on a classification sign has been made on the classification-sign -display-bar display area 440, a page containing items corresponding to the classification sign is displayed in the content list display area 420; a classification sign is the target data item).
ALI/Cho/ALCOTT/Kroupa/Araki does not teach:
long press time is greater than or equal to a preset threshold time,
closing the information interface when monitoring a user stopped the press.
	Sato teaches:
long press time is greater than or equal to a preset threshold time (paragraph [0102], "Long press" is used to display the context button onto the display block 7 when executing trick play operations such as "fast forward" and "rewind" of music by operating the reproduction control button to be described later.  The period of time for a long press operation is, but not exclusively, 0.5 to 1.0 second for example.).
Since ALI/Cho/ALCOTT/Kroupa/Araki teaches a method of displaying user specified information of a data item on the display interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate long press time is greater than or equal to a preset threshold time, as taught by Sato, as the prior arts are from the same application field of user interface display gesture operation, and Sato further teaches the long press operation . By incorporating Sato into ALI/Cho/ALCOTT/Kroupa/Araki would expand the utility of ALI/Cho/ALCOTT/Kroupa/Araki’s system by allowing the online shopping system to display the context button onto the display (Sato, paragraph [0102]).
ALI/Cho/ALCOTT/Kroupa/Araki/Sato does not teach closing the information interface when monitoring a user stopped the press.

closing the information interface when monitoring a user stopped the press (Fig. 3, paragraph [0046], If the user stops touching the display module 110 by three fingers, the processing module 130 closes the virtual ruler TOOL_1 and controls the display module 110 stops displaying the virtual ruler TOOL_1 and the auxiliary line L1).
Since ALI/Cho/ALCOTT/Kroupa/Araki/Sato teaches a method of displaying user specified information of a data item on the display interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate closing the information interface when monitoring a user stopped the press, as taught by WU, as the prior arts are from the same application field of user interface display gesture operation, and WU further teaches stopping pressing operation . By incorporating WU into ALI/Cho/ALCOTT/Kroupa/Araki/Sato would expand the utility of A ALI/Cho/ALCOTT/Kroupa/Araki/Sato’s system by allowing the online shopping system to stop displaying the virtual ruler (Wu, paragraph [0046]).


Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 12, 18-19, and 21.
	Regarding amended claims, applicant’s prior art argument have been fully considered but are moot in view of the new grounds of rejection presented above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer TO can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Q.W./

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143